       Case 1:20-cv-01905-JEJ Document 31-1 Filed 11/19/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

THE PUBLIC INTEREST LEGAL                :
FOUNDATION,                              :     NO. 1:20-cv-01905
                                         :
                 Plaintiff,              :
                                         :     CHIEF JUDGE JONES
      v.                                 :
                                         :
KATHY BOOCKVAR, in her official          :     ELECTRONICALLY FILED
capacity,                                :
                                         :
                 Defendant.              :

                                  ORDER


      AND NOW, this ________ day of November, 2020, upon consideration of

Defendant Kathy Boockvar’s Motion To Dismiss, IT IS HEREBY ORDERED that

the Motion is GRANTED and the Amended Complaint is Dismissed with

Prejudice.

                                         BY THE COURT:

                                         _______________________
                                                                 J.
